841DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss (RE 28467) in view of Mattson (U.S.20060097454) in further view of Miller (U.S. 3507496)
Regarding claim 1, Curtiss discloses a game assembly comprising: 
at least one target rack (Fig. 1, target rack 2), each target rack consisting of a first and second scoring riser (Fig. 1, first riser 20, second riser 22);5 
at least one throwing device (Fig. 2, throwing device 4), said throwing device with an open center (Fig. 2, open areas 62, 64);
and wherein each of said at least one target rack has a bottom double stake structure or a base (Col. 3 Lns. 1-5, inverted U-shaped frame section 6);
Fig. 3, first and second riser 20, 22 together with member, support throwing device)
While Curtiss does not explicitly disclose wherein each target rack comprises a curve between said first scoring riser and said second scoring riser, this would be a matter of change in shape to modify the member to have a curved shape and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 (IV)(B). Curtiss discloses a target rack consisting of a first and second riser and would have been obvious to one of ordinary skill to have a curve between the first and second riser as a design choice to support the throwing device as claimed. 
However, Curtiss does not disclose a container for storing said at least one target rack and said at least one throwing device
an inside diameter greater than the distance between said first scoring riser and second scoring riser
wherein the distance between the first scoring riser and the second scoring riser is no greater than the inside diameter of the throwing device 
Mattson teaches (Fig. 4) a container (22) for storing said at least one rack and said at least one throwing device
However, Mattson does not disclose an inside diameter greater than the distance between said first scoring riser and second scoring riser
wherein the distance between the first scoring riser and the second scoring riser is no greater than the inside diameter of the throwing device 
 Miller discloses an inside diameter greater than the distance between said first scoring riser and second scoring riser (Figs. 1-4, inside diameter of throwing device 20 is greater than distance between first riser 12 and second riser 13)
wherein the distance between the first scoring riser and the second scoring riser is no greater than the inside diameter of the throwing device (Figs. 1-4, distance between first riser 12 and second riser 13 is no greater than inside diameter of throwing device 20)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the portable tossing game of Curtiss with the carrying bag (Par. 25 Lns. 1-5), as taught by Mattson to provide Curtiss with the advantage of providing an easily portable storage device for game components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the portable tossing game of Curtiss with the spaced risers, as taught by Miller to provide Curtiss with the feature of providing a pitching game that can be played in a satisfying matter by individuals whose skill vary over a wide range (Col. 1 Lns. 70-72 – Col. 2 Lns. 1-10)
Regarding claim 2, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Curtiss further teaches wherein said at least one throwing device is a plurality (Col. 3 Lns. 47-48, throwing members 4, referenced as members (i.e. plurality)) of 10 throwing devices.
Regarding claim 7, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Curtiss further discloses at least one target rack has a bottom double stake structure (See Fig. 1, legs 8, 10 end in stake 15, creating double stake structure). 
While Curtiss does not explicitly state each of said spike of said double stake structure is 25 at least 8 inches in length, this would be a matter of change in size as no criticality has been claimed and the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Curtiss to be the claimed 8 inches in length as the stakes would not perform differently than he claimed invention and would be of a sufficient length to grip the ground. 
Regarding claim 8, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Curtiss further discloses at least one target rack has a base (Col. 3 Lns. 1-5, inverted U-shaped frame section 6)
While Curtiss does not explicitly disclose and wherein said base is from about 20-28 inches in length this would be a matter of change in size as no criticality has been claimed and the claimed invention would not perform differently than the prior art device and therefore, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (A) and one of ordinary skill in the art would have readily recognized and found obvious to make the base taught by Curtiss an appropriate size to stabilize the structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Curtiss to be the claimed 28 inches in length as the base would not perform differently than he claimed invention and would be of a sufficient length to stabilize the device


3 is rejected under 35 U.S.C. 103 as being unpatentable over Curtiss (RE 28467), Mattson (U.S.20060097454) and Miller (U.S. 3507496) in view of Houle (U.S. 4966373) 
Regarding claim 3, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Curtiss does not disclose wherein at least one of said at least one throwing device is configured in a ring shape. 
Houle teaches (Fig. 9) wherein at least one of said at least one throwing device is configured in a ring shape (20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tossing devices of Curtiss with ring shaped tossing devices, as taught by Houle to provide Curtiss with the advantage of a desired shape and one of ordianry skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the  prior art absent evidence that the particular configuration was significant See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Curtiss (RE 28467), Mattson (U.S.20060097454), Houle (U.S. 4966373) and Miller (U.S. 3507496) in view of Baculy (U.S. 20110278796)
Regarding claim 4, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
However, Curtiss does not disclose at least one of said at least one throwing device is fabricated from rope
Baculy discloses at least one of said at least one throwing device is fabricated from rope (Par. 15 Lns. 13-14, rope or rope-like material)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Curtiss to incorporate the teachings of Baculy since Curtiss discloses a tossing game and Baculy discloses ring toss game and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of using a preferred material to reduce the potential for injury (Par. 15 Lns. 10-11) and “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See MPEP 2144.07 and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tossing devices of Curtiss with the rope tossing devices, as taught by Baculy to provide Curtiss with the advantage of using a preferred material to reduce the potential for injury (Par. 15 Lns. 10-11) and “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07
	

Claims 5-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss (RE 28467), Mattson (U.S.20060097454) and Miller (U.S. 3507496) in view of Baculy (U.S. 20110278796)
Regarding claim 5, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Curtiss does not disclose said first scoring riser and said second scoring riser have different lengths.
Baculy discloses said first scoring riser and said second scoring riser have different lengths (Par. 12 Lns. 12-13, different heights).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the riser structure of the targets of Curtiss with the riser structure of different lengths, as taught by Baculy to provide Curtiss with the advantage of providing variability of targets in a game
Regarding claim 6, Curtiss discloses the claimed invention substantially as claimed, as set forth below in claim 1.
However, Curtiss does not disclose said first scoring riser of each of said at least one target rack is about 14-18 inches in height and said second riser is about 12-16 inches in height.
While Baculy does not explicitly disclose said first scoring riser of each of said at least one target rack is about 14-18 inches in height and said second scoring riser is about 12-16 inches in height, Baculy discloses a first and second riser of different heights (Par. 12 Lns. 12-16, posts 20, 22) and one of ordinary skill in the art would have readily recognized this would be a matter of change in size as no criticality has been claimed and the claimed invention would not perform differently than the prior art device and therefore, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the riser structure of the targets of Curtiss with the riser structure of different lengths, as taught by Baculy to provide Curtiss with the advantage of providing variability of targets in a game
claim 21, Curtiss discloses the claimed invention substantially as claimed, as set forth below in claim 1.
Curtiss further discloses each of said at least one rack has a bottom double stake structure integral with said rack (see Fig. 1, stakes 15 are integral with rack). 
While Curtiss does not explicitly state each of said spike of said double stake structure is 25 at least 8 inches in length, this would be a matter of change in size as no criticality has been claimed and the claimed invention would not perform differently than the prior art device and therefore, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (A)and one of ordinary skill in the art would have readily recognized and found obvious to make the stakes taught by Houle an appropriate length to grip the ground and would not perform differently than the claimed invention. 
While Curtiss does not explicitly disclose each of said at least one rack is constructed from bamboo, it is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See MPEP 2144.07
However, Curtiss does not disclose said first scoring riser of each of said at least one target rack is about 14-18 inches in height and said second scoring riser is about 12-16 inches in height.
While Baculy does not explicitly disclose said first scoring riser of each of said at least one target rack is about 14-18 inches in height and said second scoring riser is about 12-16 inches in height, Baculy discloses a first and second riser of different heights (Par. 12 Lns. 12-16, posts 20, 22) and one of ordinary skill in the art would have readily recognized this would be a matter of change in size as no criticality has been claimed and the claimed invention would not perform differently than the prior art device and therefore, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (A)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Curtiss (RE 28467) and Mattson (U.S.20060097454) and Miller (U.S. 3507496) in view of Cunningham (U.S. 5954337)
Regarding claim 9, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Curtiss does not disclose each target rack is removably attached to either of 30 said double stake structure or said base.
Cunningham further teaches each target rack is removably attached (Col. 3 Lns. 9-17) to either of 30 said double stake structure or said base.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target rack of Curtiss with the removably attached target rack, as taught by Cunningham to provide Curtiss with the advantage of providing increased portability and would be a matter of integral vs separable parts (See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), MPEP 2144.04 (V)(C)

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss (RE 28467),  Mattson (U.S.20060097454) and Miller (U.S. 3507496) in view of Baculy (U.S. 20110278796) in further view of Cunningham (U.S. 5954337)
Regarding claim 22, Curtiss discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Curtiss does not disclose said first riser of each of said at least one target rack is about 14-18 inches in height and said second riser is about 12-16 inches in height and each target rack is removably attached to either of 30 said double stake structure or said base.
While Baculy does not explicitly disclose said first riser of each of said at least one target rack is about 14-18 inches in height and said second riser is about 12-16 inches in height, Baculy discloses a first and second riser of different heights (Par. 12 Lns. 12-16, posts 20, 22) and one of ordinary skill in the art would have readily recognized this would be a matter of change in size as no criticality has been claimed and the claimed invention would not perform differently than the prior art device and therefore, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (A)
However, Baculy does not disclose each target rack is removably attached to either of 30 said double stake structure or said base.
Cunningham further teaches each target rack is removably attached (Col. 3 Lns. 9-17) to either of 30 said double stake structure or said base.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the riser structure of the targets of Curtiss with the riser structure of different lengths, as taught by Baculy to provide Curtiss with the advantage of providing variability of targets in a game
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the target rack of Curtiss with the removably attached target rack, as taught by Cunningham to provide Curtiss with the advantage of providing increased portability and would be a matter of integral vs separable parts (See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), MPEP 2144.04 (V)(C)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	While the previous references of Curtiss and Mattson are again used, the amendments made towards the structure and spacing of the risers has been reconsidered and the new reference Miller is seen above. Therefore, the arguments directed towards Curtiss and Mattson regarding the riser spacing are rendered moot in view of the new combination above in response to the amendments made.  
	Regarding claims 3, the argument directed towards there would be no reason to convert the horseshoe game into a ring toss game as taught by Houle, it is argued there would be motivation, as both Curtiss and Houle disclose tossing games. The fact that Curtiss discloses a horseshoe game would not prevent one of ordinary skill from readily recognizing the ring toss game of Houle to be an alternative shape throwing game and would be a matter of change in shape as the function of both Curtiss and Houle remain unchanged, i.e. both are tossing a projectile towards a target with the intent of landing the projectile onto the target. 
	Regarding claims 7-8, the rejections noted above were accidentally placed into the wrong section of the office action and the corrected location is seen above. 
	Regarding claim 4, while Baculy does not disclose the applicant noted points on Pg. 5 of the remarks, it is noted that Baculy was not intended to teach those claimed features and therefore, the arguments are moot. 
Therefore, for the reasons above, the rejection is maintained. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/RKP/

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711